Citation Nr: 0844510	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  06-14 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for 
migraine headaches, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased (compensable) rating for 
varicose veins of the right leg.

3.  Entitlement to an increased (compensable) rating for 
varicose veins of the left leg.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The veteran had active military service from February 1997 to 
February 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The record reflects that the veteran's disagreement with the 
February 2005 rating decision did not mention the headache 
disorder.  The RO apparently construed the notice of 
disagreement in a very liberal manner, and issued a statement 
of the case addressing that issue in March 2006.  The veteran 
included the issue in her substantive appeal of May 2006.  
The Board accepts the issue of entitlement to an increased 
disability rating for migraine headaches as on appeal.  The 
Board notes that although the statement of the case also 
addressed an issue concerning service connection for a colon 
polyp disability, the veteran has limited her appeal to those 
matters listed on the title page of this action.


FINDINGS OF FACT

1.  The veteran's service-connected headaches are shown to be 
productive of a disability picture that more nearly 
approximates that of characteristic prostrating attacks 
occurring on average once every month over last several 
months. 

2.  The veteran's varicose veins of the right leg are 
manifested by aching and fatigue after prolonged standing or 
walking which is relieved by elevation and compression 
hosiery; but not by persistent edema, stasis pigmentation, 
eczema or ulceration.

3.  The veteran's varicose veins of the left leg are 
manifested by aching and fatigue after prolonged standing or 
walking which is relieved by elevation and compression 
hosiery; but not by persistent edema, stasis pigmentation, 
eczema or ulceration.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 30 percent 
evaluation for migraine headaches have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 
4.124a, Diagnostic Code 8100 (2008).

2.  The criteria for a 10 percent evaluation for varicose 
veins of the right leg have been met.  38 U.S.C.A. § 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 
4.3, 4.7, 4.10, 4.14, 4.104, Diagnostic Code 7120 (2008). 

3.  The criteria for a 10 percent evaluation for varicose 
veins of the left leg have been met.  38 U.S.C.A. § 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 
4.3, 4.7, 4.10, 4.14, 4.104, Diagnostic Code 7120. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) the United 
States Court of Appeals for Veterans Claims (Court) clarified 
VA's notice obligations in increased rating claims.  The 
Court held that a notice letter must inform the veteran that, 
to substantiate a claim, he or she must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
The Court also held that where the claimant is rated under a 
diagnostic code that contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life, the notice letter must provide at least general 
notice of that requirement.

In the present case, the veteran was provided with notice of 
the respective responsibilities of she and VA in obtaining 
evidence in connection with her claims in a July 2004 
correspondence.  That communication neither provided the type 
of notice contemplated by Vazquez-Flores, nor provided notice 
of the information and evidence necessary to substantiate the 
effective date to be assigned in the event an increased 
rating was granted.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Board notes that although VA did 
mail her the latter type of notice in March 2006 to the 
correct address, that notice was returned as undeliverable 
for reasons which remain unclear, and it does not appear the 
RO attempted to remail the notice.

Despite the RO's failure to provide the veteran with notice 
pursuant to Vazquez-Flores, the Board finds that she has 
demonstrated actual notice of the need for evidence showing 
the effect that the worsening of the disorders has on her 
employment and daily life.  In this regard, the record shows 
that in her notice of disagreement and substantive appeal, 
the veteran precisely addressed the criteria for establishing 
higher evaluations for the disorders at issue.  At her VA 
examinations in connection with this appeal, she specifically 
addressed the impact, current and anticipated, of her 
disorders on employment, and the impact of the disorders on 
her activities of daily living.  The Board finds that the 
above statements demonstrate that she is well aware of the 
need for evidence showing the impact of her disorders on her 
daily life and employment, as well as the actual criteria to 
establish higher ratings.  Consequently, the Board finds that 
any prejudice flowing from the failure of the July 2004 
correspondence to provide such notice has been rebutted.  
See Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007).

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by her, and for which she authorized VA to 
request, were obtained by the RO or provided by the veteran 
herself.  38 U.S.C.A. § 5103A.  The record also reflects that 
the veteran was afforded VA examinations in November 2004 and 
January 2007.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the veteran's 
service-connected headache and varicose vein disorders.  The 
Board has found nothing in the historical record which would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2008).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects her ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court held that 
consideration of staged ratings was appropriate in claims for 
an increased rating when the facts reflect distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart, 21 Vet. 
App. at 509-10.
I.  Headaches

Service connection for migraine headaches was granted in June 
2001, and evaluated as noncompensably disabling.  The 
evaluation assigned the disorder was increased to 10 percent 
disabling in May 2007.

Military treatment records on file for the period from 2003 
to 2004 show that in March 2003, the veteran reported 
experiencing bitemporal headaches up to 3 times each week, 
with 2 prostrating attacks in the prior 5 years.  In May 2003 
she indicated that she experienced non-disabling headaches 
twice each month.

At a November 2004 VA examination, the veteran reported 
experiencing 
headaches triggered by stress.  She described experiencing 
daily minor headaches, and a severe type of headache about 
once a month.  She indicated that the headaches were 
intermittent in nature, with remissions, and that the 
headaches generally responded to medication.  She noted that 
she could not do chores during her headaches.  During another 
portion of the examination she reported that her prostrating 
headaches occurred on a weekly basis, although she did not 
require continuous medication.  The examiner noted that a 
prior diagnostic study of the brain showed the presence of a 
microadenoma, a Chiari I malformation, and a single 
nonenhancing lesion.  The examiner noted that the veteran's 
headaches resulted in decreased concentration and manual 
dexterity, as well as pain and vision problems.  He also 
noted that during the severe headaches the veteran could not 
perform her activities of daily living, although the daily 
headaches were tolerable.

At her January 2007 VA examination, the veteran reported that 
her migraines had occurred since service at the rate of 2 to 
3 each month, and were prostrating to the point where she was 
unable to get out of bed, cook, or eat during the episodes.  
She noted that the headaches were triggered by stress and 
certain food preservatives.  She explained that the headaches 
had affected her socially during nursing school, and impacted 
on her ability to care for her daughter.  She reported that 
she had worked as a registered nurse since December 2006, and 
had not missed any work.  She explained that she also had not 
missed any time from nursing school, even during severe 
episodes; she reported experiencing three severe headaches in 
15 months of school, only one of which required her to lie 
down.  The examiner diagnosed the veteran as having headaches 
occurring 2 to 3 times each month, and which appeared to be 
incapacitating during the episodes.

The RO evaluated the veteran's headaches as 10 percent 
disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  
Under that code, a 50 percent evaluation is warranted for 
migraine headaches with very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability.

A 30 percent evaluation is appropriate for migraine headaches 
with characteristic prostrating attacks occurring on an 
average once a month over last several months.

Migraine headaches with characteristic prostrating attacks 
averaging one in 2 months over last several months warrant a 
10 percent evaluation.

A noncompensable rating is assigned for less frequent 
attacks.  38 C.F.R. § 4.124a, Diagnostic Code 8100. 

Although the veteran has been inconsistent in reporting the 
frequency of her headaches since the May 2004 date of claim 
in this case, she has consistently reported experiencing 
frequent non-prostrating headaches, with prostrating 
headaches averaging at least 1 each month.  The Board has no 
reason to doubt her credibility in that regard.  Given that 
the prostrating headaches are shown to occur on average of 
once a month, the Board finds that the evidence supports 
assignment of a 30 percent evaluation.  The Board finds, 
however, that an evaluation in excess of 30 percent is not 
warranted.

In this regard the Board points out that the veteran's 
account of the frequency of her headaches has varied 
considerably.  At her November 2004 examination she at one 
point reported that the prostrating headaches occurred once 
per month, and at another point indicated they occurred on a 
weekly basis.  At the January 2007 VA examination she 
reported that they occurred up to 3 times in a month.  The 
Board finds that this inconsistency in her account of the 
headaches weighs against her credibility to the extent she 
contends that she experiences very frequent prostrating 
headaches.  Moreover, given the admitted lack of interference 
of the headaches with either nursing school or her job, the 
Board finds that the evidence does not suggest the presence 
of severe economic inadaptability. 

Accordingly, the Board finds that a 30 percent evaluation, 
but not more, is warranted for the veteran's headaches.  38 
U.S.C.A. § 5107.

The Board has reviewed the record to determine if a rating 
higher than 30 percent was warranted for the migraine 
headaches during any discrete period of time.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The credible evidence 
has consistently shown that the prostrating form of the 
headaches has not averaged more than one each month.  The 
Board finds that there is no basis on which to assign a 
rating higher than 30 percent during any period involved in 
this appeal.


II.  Varicose veins

Service connection for bilateral varicose veins was granted 
in June 2001; the RO assigned a combined noncompensable 
evaluation for the disorders.  This evaluation has remained 
in effect since that time.

Military treatment records on file for the period from 2003 
to 2004 show that the veteran was issued bilateral 
compression stockings in January 2004 for pain associated 
with her varicose veins.

The veteran attended a VA examination in November 2004.  She 
reported that her varicose veins symptoms had stabilized 
since she began wearing compression hosiery.  She reported 
experiencing pain at rest, but indicated that it was not 
continuous in nature.  She denied experiencing ulceration, 
edema or skin discoloration in either extremity.  She 
reported experiencing aching and fatigue after prolonged 
standing or walking, which were relieved by elevation or the 
use of stockings.  Physical examination demonstrated the 
presence of faint, thin surface vessels on both legs which 
were non-edematous and non-tender.  The varicosities were 
barely visible, and there was no leg edema, stasis 
pigmentation, eczema or ulceration.   The examiner concluded 
that the veteran's subjective complaints greatly exceeded the 
clinical findings.  The examiner diagnosed the veteran as 
having varicose veins/spider veins of thighs, and concluded 
that the disorders had a mild to moderate effect on most of 
the veteran's activities of daily living.

At her January 2007 VA examination, the veteran reported 
experiencing throbbing, pain and fatigue in her legs; she 
explained that the support hose she used alleviated the 
throbbing, but increased the fatigue.  The veteran explained 
that the prolonged standing required of her job would likely 
reduce the alleviatory effect of the support hose, although 
she denied any effect of her varicose veins on employment.  
She denied swelling, but reported experiencing some 
restrictions in her activities of daily living.  Physical 
examination disclosed the presence of lesions over both lower 
extremities, without any edema or ulceration.  The left leg 
demonstrated evidence of pain, with increased prominence of 
varicose veins with standing; the leg was non-tender and 
without stasis pigmentation, eczema or ulceration.  The right 
leg showed increased prominence of varicose veins with 
standing, but was non-tender, without evidence of stasis 
pigmentation, eczema or ulceration.

The RO evaluated the veteran's bilateral varicose vein 
disability as noncompensably disabling under 38 C.F.R. 
§ 4.104, Diagnostic Code 7120.  Under that Code, a 
noncompensable rating is warranted for asymptomatic palpable 
or visible varicose veins.  A 10 percent evaluation is 
warranted for varicose veins that are manifested by 
intermittent edema of an extremity or aching and fatigue in a 
leg after prolonged standing or walking, with symptoms 
relieved by elevation of the extremity or compression 
hosiery.  A 20 percent evaluation requires persistent edema 
which is not completely relieved by elevation of the 
extremity, whether or not there is beginning stasis 
pigmentation or eczema.  A 40 percent rating is assigned when 
varicose veins cause persistent edema and stasis pigmentation 
or eczema, with or without intermittent ulceration.

After review of the evidence of record, the Board concludes 
that the evidence supports assignment of separate 10 percent 
evaluations for the varicose veins of the right and left 
legs.  In this regard, although neither leg is afflicted by 
edema, the veteran has consistently reported experiencing 
pain and fatigue in both lower extremities, and the record 
shows that she has been issued compression stockings to 
relieve her symptoms.  She reports that the compression 
hosiery does indeed relieve most of her symptoms.  The Board 
finds that the above symptoms are consistent with a 10 
percent evaluation for each leg.  The Board finds, however, 
that an evaluation in excess of 10 percent for either leg is 
not warranted.  In this regard, the record shows that the 
veteran does not have any edema associated with her varicose 
veins, which is a predicate to assignment of a higher rating.  
Nor do her symptoms include any stasis pigmentation, eczema 
or ulceration.  In short, her varicose vein disorders do not 
even remotely approximate the criteria for an evaluation in 
excess of 10 percent.

In short, the evidence shows that her bilateral varicose vein 
disorder is manifested by aching and fatigue in each leg 
after prolonged standing or walking, with relief of symptoms 
by elevation and by compression hosiery.  These disability 
picture accords precisely with the criteria for a 10 percent 
evaluation, and the evidence does not demonstrate findings 
supportive of assignment of a higher rating.  Accordingly, 
the veteran is entitled to assignment of a 10 percent 
evaluation, but not higher, each for her right and left 
varicose vein disorders.

The Board has reviewed the record to determine if a rating 
higher than 10 percent was warranted for the right or left 
leg disorder during any discrete period of time.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The evidence has 
consistently shown that neither varicose vein disorder 
involves edema, stasis pigmentation, eczema or ulceration.  
The Board finds that there is no basis on which to assign a 
rating higher than 10 percent during any period involved in 
this appeal.


III.  Extraschedular consideration

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The veteran reports that her headaches in 
particular interfere with her social and parenting 
activities, as well as her activities of daily living.  She 
also contends that the varicose vein disorders will 
eventually interfere with her job as a nurse.  Notably, 
however, she neither contends nor has demonstrated any 
interference of her headache or varicose vein disorders with 
her employment.  (The representative mistakenly indicates 
that she reported to  a December 2006 VA examiner that she 
lost time from work due to headaches; the examination was 
actually conducted in January 2007, and she specifically 
denied losing time from work.)  Although her varicose veins 
may at some point interfere with her ability to stand for 
prolonged periods, her concerns have not yet materialized.  
Moreover, the veteran herself indicated that the headaches, 
although they interfere with activities of daily living 
during prostrating attacks, are generally non-disabling in 
nature, and certainly did not interfere with her schooling at 
any point.
 
Given the absence of any actual claimed or demonstrated 
adverse impact of the headache or varicose vein disorders on 
her employment, the Board finds that the evidence does not 
show marked interference of the disorders with the veteran's 
employment.

In addition, there is no evidence that the headache or 
varicose vein disorders have necessitated frequent periods of 
hospitalization.  Nor is there evidence that the 
manifestations of the disabilities are unusual or 
exceptional.  Therefore, the Board finds that the criteria 
for submission for an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996) ; 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 





ORDER

Entitlement to a 30 percent evaluation for migraine headaches 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.

Entitlement to a 10 percent evaluation for varicose veins of 
the right leg is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

Entitlement to a 10 percent evaluation for varicose veins of 
the left leg is granted, subject to the laws and regulations 
governing the payment of monetary benefits.





____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


